 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

~
non ¢@ >
nm 2 ae
Cohutiune ,[eyxdedel 2% : eS
v T + m= moo
WO Ott
i: et
A Do ge
tt Heil ” a3 *
of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5, FS 2x2
tO) Lief 2/00

 

fond hn. lae td
7

 

 

SYIR

 

 

 

Case 2:19-cv-01236-NJ Filed 08/26/19 Page 1of6 Document 1
sane
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOR LEGAL RUJPO iy u 20-6) 6 Dot mo ALLA (ado
Cutter pier of pape
AS. | Sdalewort of Dau ~ |
aks prorndi.d ade ply
Dawn, Le [ O
\ dd yplotl pkg ~~
2 hat teed oh AM:
S\ L. Ydg. Lew, Ik
A lhe ut La al,
S] LI, Hay, AS 44 yes brad Yr

 

 

 

 

 

 

 
 

 
 

 

 
 

(>
a

Ae LL

—

 

 

AN

| Am Luna An a Yuslabion of pbercal J

 

 

 

 

 

 

 

 

 

 

LE Belg 133]
OT am Ler Under alk fy FL So
F ef Ts
ly,h the Amant. pny a Lfoks! b tho
} Load tuilliny leliwb nd Cade te

 

-———_ FOR LEGAIL PURPOSES ONLY"

 

ph. 43

 

FOR LEGAL

PURPCSES.O7'1LY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

v1 a £ oe rm +4
age a oro pocumen LT

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

NEADS 5 at avyany lo Lass ny
J¢ 722 - : d ~ |

oly Juont & Ni Dy b Van bey Or
Ome der Ainely J Jad Lak He

 

 

 

 

 

 

 

 

  

 

 

 

~ COLT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
